Citation Nr: 0702247	
Decision Date: 01/25/07    Archive Date: 01/31/07	

DOCKET NO.  05-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for essential 
hypertension. 

3.  Entitlement to service connection for a chronic headache 
disorder. 

4.  Entitlement to service connection for a low back 
disability. 

5.  Entitlement to an initial schedular disability evaluation 
in excess of 10 percent for the residuals of right ankle 
injury with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to June 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
and a January 2005 Decision Review Officer Decision from that 
same Regional Office.  

Based upon testimony provided at an August 2005 hearing, it 
would appear that the veteran seeks entitlement to an 
evaluation in excess of 10 percent for his service-connected 
right ankle disability on an extraschedular basis.  Inasmuch 
as that issue has not been developed or certified for 
appellate review, it is not for consideration at this time.  
It is, however, being referred to the RO for clarification, 
and, if necessary, appropriate action.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  Chronic defective hearing is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

2.  A chronic headache disorder is not shown to have been 
present in service, or at any time thereafter.

3.  A chronic low back disability is not shown to have been 
present in service, or at any time thereafter.

4.  The veteran's service-connected residuals of right ankle 
injury with degenerative joint disease are currently 
productive of no more than a moderate limitation of motion of 
the right ankle, with no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A chronic headache disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A chronic low back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).



4.  The criteria for an initial schedular evaluation in 
excess of 10 percent for the service-connected residuals of 
right ankle injury with degenerative joint disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
and Part 4, Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of April 2004, July 
2004, and June 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection and an 
increased rating, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, and a transcript of an RO hearing in 
August 2005.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 14 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at an August 2005 RO 
hearing; service medical records; VA medical records and 
examination reports; and private medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
bilateral hearing loss, a headache disorder, and a low back 
disability.  In pertinent part, it is contended that all of 
the aforementioned disabilities had their origin during the 
veteran's period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, service medical records fail to document 
the presence of a chronic headache or low back disorders.  
While an episode of low back pain in June 1983 was noted, it 
was apparently acute and transitory, with no evidence of any 
chronic residuals.  While on separation examination in June 
1983, the veteran gave a history of back pain (consisting of 
tension in his shoulders from excessive worry), as well as 
frequent headaches, a physical examination of the veteran's 
spine and musculoskeletal system was within normal limits, as 
was a neurological evaluation.  To date, it has yet to be 
established that the veteran has a chronic low back or 
headache disorder.

Turning to the issue of service connection for bilateral 
defective hearing, the Board notes that, for the purpose of 
applying the laws administered by the VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2006).

In the present case, service medical records fail to 
demonstrate the presence of hearing loss disability (as 
defined by VA regulation), or, for that matter, chronic 
hearing loss.

In that regard, at the time of a preinduction physical 
examination in September 1980, an audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
30
25
5
10
15
20
LEFT
30
35
10
25
15
20

The pertinent diagnosis noted was low frequency hearing loss 
on the left.

At the time of a service entrance examination in February 
1981, an audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels, as follows:






HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
20
10
20
20
15
LEFT
25
25
5
20
20
25

A hearing conservation audiogram conducted in January 1983 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
5
5
10
15
LEFT
20
20
5
5
5
25

A subsequent inservice audiometric examination conducted in 
April 1983 revealed pure tone air conduction threshold 
levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
0
0
5
20
LEFT
20
20
10
10
20
15

An audiometric evaluation conducted as part of the veteran's 
service separation examination in June 1983 revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
15
0
15
10
10
LEFT
15
25
5
20
5
5

At the time of service separation, no pertinent diagnosis was 
noted.

As is clear from the above, whatever mild elevation in pure 
tone thresholds might have existed at the time of the 
veteran's preinduction physical examination in September 1980 
did not exist at the time of his service separation 
examination in June 1983.  More to the point, at no time 
during the veteran's period of active military service did he 
exhibit hearing loss disability as defined by VA regulation.  
Moreover, as of the time of the aforementioned service 
separation examination in June 1983, the veteran's hearing 
was essentially within normal limits in both ears.  Not until 
December 2001, almost 20 years following the veteran's 
discharge from service, was there evidence of arguably 
chronic hearing loss disability as defined by VA law and 
regulation.  Significantly, at that time, no indication was 
given that the hearing loss noted was in any way the result 
of the veteran's period of active military service.

The Board acknowledges that, in correspondence of June 2005, 
one of the veteran's private physicians indicated that, upon 
his initial evaluation of the veteran in December 2000, there 
was evidence of a minimal conductive hearing loss in both 
ears, in conjunction with some degree of high frequency 
sensorineural hearing loss.  Further noted was that the 
physician in question had audiograms from "both the start and 
completion of (the veteran's) military service."  According 
to the physician, at the "start" of the veteran's military 
service, which appeared to be in 1981, his audiogram was 
"normal."  However, as of the time of his "first audiogram" 
in 2000, there as evidence of a "scant amount" of high 
frequency hearing loss.  In summary, the veteran's private 
physician was of the opinion that the veteran had normal 
hearing upon entry into service, but a mild, bilaterally 
symmetrical high frequency sensorineural hearing loss several 
years later which "could have been due to military noise 
exposure."

The Board has taken into consideration the aforementioned 
statement of the veteran's private physician that his 
sensorineural hearing loss "could" have been the result of 
military noise exposure.  However, that opinion is clearly 
speculative, and contradicted by the evidence of record.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  While it is true 
that, on preinduction physical examination in September 1980, 
there was some evidence of a very mild, low frequency hearing 
loss, as of the time of the veteran's service entrance 
examination in February 1981, his hearing was essentially 
within normal limits.  All other audiometric examinations 
conducted during the veteran's period of active military 
service, including his service separation examination in June 
1983, were likewise essentially within normal limits.  As 
noted above, at no time during the veteran's period of active 
military service was there evidence of "hearing loss 
disability" pursuant to applicable VA law and regulation.  
Under the circumstances, the clear weight of the evidence is 
against the veteran's claim for service connection for 
bilateral defective hearing.

The Board has taken into consideration the veteran's 
testimony offered during the course of an RO hearing in 
August 2005.  Such testimony, however, while informative, 
does not provide a persuasive basis for a grant of the 
benefit sought in light of the evidence as a whole.  Based on 
a review of the entire evidence of record, the Board is 
unable to reasonably associate the veteran's current hearing 
loss or claimed headaches or low back disability, with any 
incident or incidents of his period of active military 
service.  Accordingly, service connection for those 
disabilities must be denied.

Turning to the issue of an initial evaluation in excess of 10 
percent for the veteran's service-connected residuals of 
right ankle injury with degenerative joint disease, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

In the case at hand, in a rating decision of October 2004, 
service connection and an initial noncompensable evaluation 
for the veteran's service-connected residuals of right ankle 
injury were made effective from February 24, 2004, the date 
of receipt of the veteran's claim (for service connection).  
However, in a subsequent Decision Review Officer decision of 
January 2005, the veteran's previous noncompensable 
evaluation was increased to 10 percent, once again effective 
from February 24, 2004, the date of receipt of the veteran's 
claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

In the present case, at the time of a VA orthopedic 
examination in December 2004, the veteran stated that, prior 
to entering the Air Force in 1959, he had sustained a spiral 
fracture to his right fibula.  Reportedly, in 1982, following 
the veteran's entry upon active service, he was running on a 
beach, and twisted his right ankle, once again sustaining a 
spiral fracture.  According to the veteran, he had been doing 
reasonably well, with only occasional pain.  However, 
following a day of walking, the veteran reportedly found it 
necessary to elevate his leg for relief.  

When further questioned, the veteran stated that he missed no 
work as a result of his right ankle disability.  Nor did he 
utilize any assistive devices.  According to the veteran, he 
experienced no additional limitations as the result of "flare 
ups."  However, he did experience additional limitation with 
repetitive motion, as well as increased pain by about 20 to 
25 percent at the end of the day "with walking."

On physical examination, the veteran's right leg showed no 
evidence of edema, redness, or heat.  When standing, the 
veteran's Achilles tendon appeared to be in line.  According 
to the examiner, the veteran's right and left ankles appeared 
equal, and there was no tenderness on compression of the 
malleoli.  The veteran was able to dorsiflex his right ankle 
to 20 degrees, and plantar flex it to 30 degrees.  Inversion 
and eversion were both to 5 degrees.  Further examination 
revealed no unusual calluses on the soles of the veteran's 
feet.

At the time of a subsequent VA orthopedic examination in 
September 2005, it was noted that the veteran's claims file 
and service medical records were available, and had been 
reviewed.  Further noted was that the veteran walked with a 
cane.  Reportedly, the veteran's ability to walk and stand 
was very limited.  However, the veteran would give no further 
"specifics."

On physical examination, dorsiflexion of the right ankle was 
to 9 degrees, with plantar flexion to 20 degrees.  Both 
inversion and eversion were to 0 degrees.  According to the 
veteran, he experienced continued pain in his right ankle.  
Reportedly, the veteran's right ankle joint was not painful 
on motion, though the veteran claimed that it hurt "all the 
time."  Repetitive use of the right ankle during the course 
of the examination did not alter the pain pattern or range of 
motion.  Nor were any flare ups described.  According to the 
examiner, no instability was evident in the veteran's right 
ankle.

The 10 percent evaluation currently in effect for the 
veteran's service-connected ankle disability contemplates the 
presence of a moderate limitation of motion of the right 
ankle.  In order to warrant an increased, which is to say, 20 
percent evaluation, there would need to be demonstrated the 
presence of "marked" limitation of motion of the ankle, or, 
in the alternative, ankylosis or malunion of the os calcis or 
astragalus resulting in marked deformity.  38 C.F.R. § 4,71a 
and Part 4, Codes 5270, 5271, 5273.

As is clear from the above, the 10 percent evaluation 
currently in effect for the veteran's service-connected right 
ankle disability is appropriate, and an increased rating is 
not warranted.  More specifically, it has yet to be 
demonstrated that the veteran suffers from a marked 
limitation of motion of his right ankle, or either ankylosis 
or marked deformity resulting from malunion of the os calcis 
or astragalus.  Under the circumstances, the veteran's claim 
for an increased rating must be denied.  


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for a chronic headache disorder is denied.

Service connection for a low back disability is denied.

An initial evaluation in excess of 10 percent for the 
residuals of right ankle injury with degenerative joint 
disease is denied.


REMAND

The veteran currently has a diagnosis of essential 
hypertension.  Although service medical records fail to 
document the diagnosis of hypertension, on a number of 
occasions in service, the veteran's blood pressure was 
slightly elevated.  At the time of a service separation 
examination in June 1983, the veteran indicated, by history, 
that he had high blood pressure then or in the past.  In 
elaborating upon that history, the examining physician 
indicated that high blood pressure was "borderline" in 1982, 
and that "no medication [was] needed this time."  The 
veteran's blood pressure at the time of service separation 
was 118/80, and was said to have been within normal limits.  
Based upon the service medical records, it is at least 
conceivable that the current hypertension could be related to 
service.  The veteran has not been afforded a VA examination 
pertaining to this disability.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2006) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for appropriate 
examination(s) is shown for the proper assessment of the 
veteran's claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5103A (West 2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for appropriate VA examination(s) by a 
physician(s) skilled in the diagnosis and 
treatment of hypertension to determine 
whether that disorder, if found, bears 
any relationship to service, including 
any treatment or injuries identified in 
the service medical records.  The claims 
file must be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.
The examiner must address the 
following medical question for the 
disorder at issue:
Is it very likely, at least as likely 
as not, or highly unlikely that 
hypertension, if found, is related by 
etiology to service on any basis?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

2.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the AMC should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examinations, the AMC should adjudicate 
the veteran's claims of entitlement to 
service connection for hypertension.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




	                        
____________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


